PER CURIAM
Plaintiff appeals the trial court’s dismissal of this mandamus action, by which he seeks to compel the Motor Vehicles Division (MVD) to include certain information in its records concerning a particular registrant and to disclose that information to him. In Jordan v. MVD, 93 Or App 651, 763 P2d 420 (1988), rev allowed 307 Or 571 (1989), an action for disclosure that plaintiff brought under the Public Records Law, ORS 192.410 et seq, we rejected plaintiffs quest for disclosure of the records. The substance of our decision defeats plaintiffs present action. Moreover, the fact that the earlier proceeding could be and was brought demonstrates that plaintiff has a plain, speedy and adequate alternative remedy and is not entitled to proceed by mandamus. ORS 34.110.
Plaintiff also argues that defendant moved for and the court allowed dismissal of his petition for an alternative writ of mandamus. He claims that those actions are a “nullity,” because the alternative writ itself, rather than the petition, is the relevant pleading. Plaintiffs representations about the record are incorrect. The judgment dismisses “a writ of mandamus” as well as the petition.
Affirmed.